 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEON BROWN,                                       No. 2:21-cv-0878 AC P
12                        Plaintiff,
13           v.
14    R. ESMOND, et al.,                                ORDER
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief under 42 U.S.C. § 1983.

18   Defendants removed the action from state court and paid the filing fee. In his complaint, plaintiff

19   alleges violations of his civil rights by defendants. The alleged violations took place in Kern

20   County, which is part of the Fresno Division of the United States District Court for the Eastern

21   District of California. See Local Rule 120(d).

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1. This action is transferred to the United States District Court for the Eastern District of

27                California sitting in Fresno, and

28   ////
                                                        1
 1           2. All future filings shall reference the new Fresno case number assigned and shall be
 2   filed at:
                           United States District Court
 3                         Eastern District of California
                           2500 Tulare Street
 4                         Fresno, CA 93721
 5   DATED: May 18, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
